DUCKER, JUDGE:
General Telephone Company of the Southeast, a corporation, claims damages to its property in the amount of $235.40 against the West Virginia Department of Highways on account of the latter’s blasting work to widen the state road at the intersection of Routes Nos. 15 and 15/1 at Charles Town, West Virginia, on October 30, 1972.
The facts alleged by the Claimant are admitted by the Respondent, such facts being that the blasting necessitated the replacement of 233 feet of telephone cable which with the labor costs incurred in placing, repairing and removal amounted to the amount alleged.
As the admitted facts show the damages were caused by the negligence of the respondent in the matter, we are of the opinion to and do hereby award the claimant the sum of $235.40.
Award of $235.40